Citation Nr: 0932919	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  04-14 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a multiple joint 
arthritis disorder, excluding a back disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to service connection for a testicular 
disorder.

6.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a respiratory 
disorder, to include a bronchial condition due to asbestos 
exposure.

7.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1948 to 
October 1949 and from January 1951 to May 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veteran Affairs (VA) Montgomery, Alabama 
Regional Office (RO).

The issues of whether new and material evidence has been 
presented to reopen service connection claims for (i) a 
respiratory disorder, to include a bronchial condition due to 
asbestos exposure, and (ii) a back disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  Multiple joint arthritis, excluding a back disorder, was 
not present during, or within a year after service, and the 
currently claimed multiple joint arthritis did not develop as 
a result of any incident during service.

2.  Hearing loss was not present during service, was not 
manifest within a year after separation from service, and 
current hearing loss did not develop as a result of any 
incident during service, including exposure to noise.

3.  The Veteran's defective vision is due to refractive 
error, which is not a disease or injury for which VA 
compensation benefits may be awarded.

4.  A current eye disorder was not present until many years 
after service, and is not related to any event during 
service.

5.  A heart disorder, including hypertension was not present 
during service, was not manifest to a compensable degree 
within a year after separation from service, and has not been 
shown to be related to any incident in service or general 
military service.
 
6.  A testicular disorder was not present until many years 
after service, and was not related to any event during 
service.  

CONCLUSION OF LAW

1.  Multiple joint arthritis, excluding a back disorder, was 
not incurred in or aggravated by service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

3.  An eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 4.9 (2008).

4.  A heart disorder, including hypertension, was not 
incurred in, or aggravated by service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5.  A testicular disorder was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in August 2001 and August 2003 
correspondences to the Veteran.  Though not provided before 
the adjudication of the Veteran's respective claims, after 
the Veteran was provided adequate notification, he was 
provided an opportunity to submit additional evidence and an 
opportunity to indicate additional records VA should seek to 
obtain (which he did); thereafter the Veteran's claims were 
readjudicated in light of the additional evidence.  
Accordingly, the VA has no outstanding duty to inform the 
Veteran that any additional information or evidence is 
needed, and any defect as to the manner and timing of notice 
provided is harmless.

The Board also finds that all relevant facts have been 
properly developed.  The Veteran's service, VA and private 
treatment records have been obtained.  Additionally, VA has 
made all necessary efforts to obtain the Veteran's Social 
Security Administration (SSA) file; however, in a July 2007 
correspondence the SSA indicated that the Veteran's medical 
records were unavailable.  Consequently, the Board finds that 
all evidence necessary for equitable resolution of the issues 
has been obtained.  Moreover, parts of the Veteran's SSA 
medical records were associated with his claims folder, as 
part of the development of previous claims.  The Veteran's 
request for a hearing has been honored, and the Board does 
not have notice of any additional relevant evidence which is 
available but not of record.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the claims; 
therefore, no further assistance to the Veteran with the 
development of evidence is required.

The Board finds VA examinations are not required with respect 
to the Veteran's claims as there is no basis to conclude 
these disorders are related to service.  Although the 
Veteran's multiple statements maintain that these disorders 
are related to service, the balance of the evidence of record 
does not support the Veteran's position.  Moreover, there is 
no credible evidence of a diagnosis of any of these disorders 
during service.  Essentially, the VA's duty to provide an 
examination has not been triggered.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(a); 
38 C.F.R. § 3.159(c)(4)(C)(ii).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as 
arthritis, cardiovascular renal disease, or an organic 
disorder of the nervous system, is manifest to a compensable 
degree within one year after separation from service then the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Multiple Joint Arthritis

At the outset, the Board notes that the Veteran has been 
diagnosed with arthritis at multiple levels of his back.  
However, as the Veteran was previously denied service 
connection for a back disability, and that matter has a 
separate procedural history, it is addressed in the Remand 
below.  

The Veteran's November 1948 enlistment, October 1949 
separation, January 1951 enlistment, and May 1955 separation 
examinations indicate no abnormalities associated with the 
musculoskeletal system.  The Veteran's service treatment 
record does contain a July 1949 treatment record documenting 
the Veteran's treatment for straining his back while lifting, 
but no arthritis or similar condition is diagnosed.  
Essentially, the Veteran's service treatment record contains 
to complaints or treatment related to any arthritic 
condition.  

The first post service treatment related to any arthritic 
condition, other than the back, is in a July 2008 VA 
radiology report.  This radiology report found moderate 
changes in the AC joint and glenohumeral joints bilaterally 
and calcific densities seen laterally to the right humeral 
head consistent with calcific tendinitis.  Ultimately, the 
Veteran was diagnosed with moderate degenerative joint 
disease of the right shoulder with suspected right sided 
calcific tendinitis.  This record, however, like all the 
others documenting the Veteran's arthritic shoulder, fails to 
indicate the condition was caused by or related to the 
Veteran's military service or any incident therein.  

The Veteran's testimony at his hearing, and multiple 
statements, convey his belief that his multiple joint 
arthritis is related to a fall he sustained in 1948, which 
resulted in the injury of his back and caused a hernia.  
Hearing Transcript, pp. 9-12.  At the Veteran's hearing, his 
representative specifically focused on the Veteran's injury 
to his back, as a basis for his multiple joint arthritis 
claim.  Id.  However, lay persons, such as the Veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Therefore, his opinion alone is insufficient 
to provide the necessary nexus between his current disorder 
and his military service, or any incident therein.  

The first post service diagnosis and treatment for arthritis 
not related to the Veteran's back is documented in the 
aforementioned July 2008 VA radiology report, which places 
the onset of any complaints or treatment related to an 
arthritis disorder some fifty-three years (1955-2008) after 
service.  The significant gap between the Veteran's 
separation from service and his first post-service treatment 
tends to weigh against his claims of continuity of 
symptomatology.  See Maxon v. West, 12 Vet. App. 453 (1999), 
aff'd 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, at the 
Veteran's multiple VA examinations, he never relayed any 
complaints related to his joints, aside from is back.  

The most probative pieces of evidence in a claim for service 
connection are medical treatment records and appropriate 
medical opinions.  In this case, no medical opinion of record 
provides the necessary nexus between any arthritis and the 
Veteran's military service or any incident in service.  The 
Board acknowledges that the Veteran has arthritis in multiple 
areas of the spine, (discussed separately), but elsewhere, 
only in the shoulder.  However, no competent evidence of 
record connects this diagnosis to his military service or any 
incident therein.  Under these circumstances, there is an 
insufficient basis upon which to grant the Veteran's claim, 
and it is denied.  

Hearing Loss

The Veteran's November 1948 enlistment, October 1949 
separation, January 1951 enlistment, and May 1955 separation 
examinations all indicate Veteran's bilateral hearing was 
within normal limits.  The Veteran's service treatment record 
contains no treatment or complaints associated with the 
Veteran's ears.  

For the sake of analyzing the claim, the Board accepts the 
Veteran's testimony that he was exposed to factors, such as 
loud noises, while in-service.  However, to the extent that 
the Veteran's testimony may be interpreted as indicating he 
had continuity of symptomatology of hearing loss since 
service, the Board concludes that the testimony has less 
probative value than the other evidence of record which shows 
that there was no hearing loss for many years.  

Any claim of having had hearing loss on an ongoing basis is 
contradicted by the complete lack of any competent evidence 
of hearing loss or treatment for any related condition while 
in service, or for many years after service.  The first 
record of any hearing loss is found in an August 1983 VA 
treatment note that indicated the Veteran had no hearing in 
his right ear; however, this was attributed to an infection.  
The first notation of non-infection related hearing loss is a 
November 2000 VA audiological consultation.  At this time, 
the audiologist recorded the Veteran's account of flight line 
noise exposure and sinus infections, and diagnosed mild to 
severe sensorinuural hearing loss.  However, the audiologist 
did not indicate that this diagnosis was related to military 
service or any in service noise exposure.  

As previously stated, the Board finds that the Veteran's 
account of exposure to noises in service is credible.  
However, the Board finds that the Veteran's current hearing 
loss was not present for some forty-five years after service 
(1955-2000), which tends to weigh against the Veteran's 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Moreover, numerous VA treatment records document the 
Veteran's treatment for an audiological disorder, but none 
connect the Veteran's current hearing loss to military 
service.  In sum, the Board finds that the greater weight is 
against the Veteran's service connection claim, as no 
competent evidence of record links his hearing loss to 
military service, or any in service noise exposure.  

Eye Disorder Claim

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive errors of the eyes.  See VAOPGCPREC 82-90 (July 
18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).  

VA has not given the Veteran an eye exam, but such an exam is 
not required to evaluate the Veteran's claim.  The Veteran's 
November 1948 induction examination and May 1955 separation 
examination note no abnormalities associated with the 
Veteran's eyes and his 20/20 uncorrected bilateral vision.  
Additionally, no abnormities are noted related to the 
Veteran's eyes at VA examinations in May 1958, August 1962 
and July 1978, though his uncorrected visual acuity did 
decrease. 

The first VA treatment record documenting treatment for a eye 
disorder, not related to refractive error, is a September 
2001 VA treatment note.  At this time, the Veteran complained 
that there was matter in his eye, and his eyes were found to 
have heavy conjunctivae.  He was prescribed warm compresses 
and eye drops.  A July 2002 VA treatment note documents lens 
sclerosis, arcus, and decreased tears, but none indicate any 
current disorder is related to military service or any 
incident therein.  

The Board finds the weight of the evidence of record is 
against the Veteran's claim.  The absence of any treatment 
for any eye disorder for some forty-six years after his 
separation from service (1955-2001) tends to weigh against 
the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Additionally, there is no competent 
evidence of record indicating any link between the Veteran's 
current eye disorder and his military service, which is 
another factor that weighs against his claim.  

Though there is evidence of a current disability, there is no 
evidence that this disability is related to service.  The 
Veteran's post service treatment records are void for any 
connection of the present disorders and his military service.  
The Veteran's separation medical examination in May 1955 
reflects his corrected vision being 20/20 in both eyes.  The 
Veteran's current eye disorders developed many years after 
service, and no evidence is available that would link these 
disorders to any in-service occurrence or preexisting 
condition that was aggravated by service.  As such, a basis 
upon which to establish service connection has not been 
presented.  


Heart Condition

The Veteran maintains that he is entitled to service 
connection for his heart condition because his claimed lung 
condition resulted in a lack of oxygen to his heart.  Hearing 
Trans, p. 26-27. 

The Veteran's November 1948 enlistment, October 1949 
separation, January 1951 enlistment, and May 1955 separation 
examinations note no abnormalities associated with his heart 
and note blood pressure reading within normal limits.  
Additionally, no abnormities are noted related to the 
Veteran's heart at VA examinations in May 1958, August 1962 
and July 1978. 

An April 1999 VA consultation form documents the Veteran's 
complaints of a "rapid heart beat for the past month."  
After making appropriate examination of the Veteran's heart, 
he was diagnosed with coronary artery disease and 
hypertension.  A September 2000 VA treatment record, notes 
the Veteran's then history of two heart attacks.  However, 
these treatment records do not indicate, nor does any other 
medical record, that the Veteran's current heart disorder is 
related to military service or any incident therein.  
Likewise, there is no competent evidence linking any current 
heart disorder to a respiratory disorder.  

The Veteran's own opinion that his current heart disorder is 
related to service or a respiratory disorder is not enough to 
support his claim.  Lay persons, such as the Veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Therefore, his opinion alone is insufficient 
to provide the necessary nexus between his military service 
and his current heart disorder.  Significantly, the first 
post service notation of any heart disorder is an April 1999 
VA consultation, which is many years (44 years) after the 
Veteran separated from service and fails to indicate the 
condition is related to the Veteran's military service.  

The most probative pieces of evidence in a claim for service 
connection are medical treatment records and appropriate 
medical opinions, and the greater weight of the evidence of 
record weighs against the Veteran's service connection claim 
for a heart disorder.  There is no evidence of any heart 
disorder, including hypertension, during the Veteran's 
military service and no competent medical opinion of record 
linking the Veteran's heart disorder to his military service.  
Moreover, the first record of any heart disorder is some 44 
years after the Veteran separated from service (1955-1999), 
which also weighs against the Veteran's service connection 
claim.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

Essentially, the most probative pieces of evidence contradict 
any assertion that the Veteran's current heart disorder is 
related to his military service, that he was diagnosed with a 
hypertension within one year of his separation from service, 
or that he has experienced continuous symptoms related to a 
heart disorder since his separation from service.  The 
greater weight of the evidence being against the claim for 
service connection, a basis upon which to establish service 
connection has not been established and the appeal is denied.

Testicular Disorder

The Veteran is currently seeking service connection for a 
testicular disorder, which he contends is due to his in-
service hernia surgery.  

The Veteran's November 1948 enlistment and October 1949 
separation examinations note no hernia and normal genitalia.  
The Veteran January 1951 enlistment examination notes no 
abnormalities; however, a July 1951 service hospital record 
documents the Veteran's surgery for an indirect, inguinal 
hernia, and a December 1952 service treatment record notes 
the Veteran report of crushing his testicle in or around 
December 1949/January 1950 (a period when he was not in 
service).  This record also reflects the Veteran continued to 
complain of pain related to his hernia surgery, and the 
doctor's diagnosis of a nerve related issue.  Significantly, 
the Veteran's May 1955 separation examination notes the 
presence of a 4 inch scar related to the Veteran hernia 
surgery, but contains a specific entry that there were normal 
testicles.  

A June 1997 VA ultrasound record documents the first notation 
of any testicular disorder, when a small left hydrocele was 
noted.  However, the physician does not indicate that this 
diagnosis is related to the Veteran's military service or any 
incident therein.  

A June 2002 VA treatment record documents the presence of 
left testicular atrophy and erectile dysfunction, and while 
this  record mentions the Veteran's in service medical 
treatment and injuries, there is no indication that there is 
any current testicular disorder related to the Veteran's 
military service or any incident therein.  

In evaluating the Veteran's claim, the Board has considered 
the Veteran's statements that he has a testicular disorder is 
related to his military service, specifically his in service 
surgery.  However, lay persons, such as the Veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Therefore, his opinion alone is insufficient 
to provide the necessary nexus between his current disorder 
and his military service, or any incident therein.  

The most probative pieces of evidence in a claim for service 
connection are medical treatment records and appropriate 
medical opinions, and the greater weight of the evidence of 
record weighs against the Veteran's service connection claim 
for a testicular disorder.  Though there is evidence of 
treatment of a hernia in service and the reference to the 
pre-service crushed testicle, no competent medical opinion of 
record links any current testicular disorder to his military 
service or any incident therein.  Moreover, the first record 
of any testicular disorder is some 42 years after the Veteran 
separated from service (1955-1997), which also weighs against 
the Veteran's service connection claim.  See Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Essentially, the most probative pieces of evidence contradict 
any assertion that the Veteran's current testicular disorder 
is related to his military service, that he was diagnosed 
with a testicular disorder within one year of his separation 
from service, or that he has experienced continuous symptoms 
related to this disorder since his separation from service.  
The greater weight of the evidence being against the claim 
for service connection, a basis upon which to establish 
service connection has not been presented and the appeal is 
denied.


ORDER

Service connection for a multiple joint arthritis disorder is 
denied.

Service connection for hearing loss is denied.  

Service connection for an eye disorder is denied.

Service connection for a heart disorder is denied.

Service connection for a testicular disorder is denied.  


REMAND

The Veteran's claims to reopen were received on August 23, 
2001, prior to the August 29, 2001 change in the definition 
of new and material evidence, under 38 C.F.R. § 3.156.  The 
RO erroneously applied the new definition to this case, 
rather than the old.  Therefore, the claims must be remanded 
to advise the Veteran of the proper standard to reopen his 
claims, and for the RO to apply the proper standard.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the 
Veteran with a notice letter related to 
the Veteran's applications to reopen 
claims for service connection for a 
respiratory disorder, to include a 
bronchial condition due to asbestos 
exposure and a back disorder.  This 
notice letter should provide Veteran 
with the standard of "new and material 
evidence," as defined by 38 C.F.R. 
§ 3.156, effective prior to August 29, 
2001.  After providing this notice, the 
Veteran should be allowed a reasonable 
amount of time for him to respond, and 
the matters re-adjudicated under this 
criteria.  

2.  If the benefits sought on appeal 
remain denied, the Veteran should be 
provided a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


